DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 are pending.
Election/Restrictions

Applicant's election with no argument (therefore, without traverse) of Group I, claims 1-13, directed to a composition, in the reply filed on 10/25/2022 is acknowledged. 
The requirement is therefore made FINAL.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-13 are under current examination.
Claim Rejections - 35 USC § 112b 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13 are indefinite because:
Claim 1 
Claim 1 recites “fatty acid---3% to 20%---4% to15%-- 4.5% to 6% with respect to N-palmitoyl-D-glucosamine”; 
Claim 3 recites “3:1 to 1:3---2:1 to 1:1.
Claim 4 recites “20:1 to 50:1 or from 12:1 to 8:1; which renders the claim indefinite.  
This is because such recitation reflects the use of a narrow range that falls within a broader range within the same claim and thus renders the claim indefinite.  The Examiner is unable to discern the limitation of the claims since such preferences lead to confusion over the intended scope of the claims.  
However, for the purpose of compact prosecution, the Examiner will construe the broader limitation. For example, claim 1, 3%-20%;
Claim 3, 3:1 to 1:3;
Claim 4, 20:1 to 50:1.
Appropriate correction required.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 12 are indefinite because these claims recite “wherein the---curcumin; polydatin”, which lacks the antecedent basis.
Appropriate correction required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamabayashi (US 20050239749 A1) as evidenced by Masucci (Emulsion stability basics; 01/2017; www.processingmagazine.com/mixing-blending-size-reduction/article/15586907/emulsion-stability-basics) and as evidenced by Pubmed (pubchem.ncbi.nlm.nih.gov/compound/Palmitic-acid; downloaded 12/6/2022).
Determining the scope and contents of the prior art
Kamabayashi teaches a composition for humans in emulsified form (encompassing micronized and co-micronized; see evidence Masucci) comprising preferably 0.0001 to 10% by weight based on the total weight of the composition acyl glucosamine, such as N-palmitoyl-D-glucosamine (NPG), 0.01-15% by weight based on the total weight of the composition of fatty acid (FA) or esters, preferably oleic acid and palmitate (also called as palmitic acid, see Pubmed for evidence) (encompass % ranges of fatty acid of the instant claims, e.g., when NPG is 10% and FA 2% by weight based on total weight of the composition, total FA+NPG=12% and FA is 6% by weight of NPG), anti-inflammatory agent, such as allantoin etc. preferably 0.001-20% or 0.05 to 10% by weight based on total weight of the composition (entire application, especially abstract, 0025-0050 and claims).
With regard to limitations “such as dietetic ---FSMP—feed ---supplements---cosmetic-Since the cited prior art teaches same composition as in the instant claims, the composition of the cited prior art is expected to be capable of being useful as “dietetic ---FSMP—feed ---supplements---cosmetic”.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 

Ascertaining the differences between the prior art and the claims at issue
Kamabayashi teaches a composition for humans in emulsified form (encompassing micronized and co-micronized) comprising acyl glucosamine, such as N-palmitoyl-D-glucosamine (NPG), fatty acid (FA) or esters, preferably oleic acid and palmitate (encompass % ranges of fatty acid of the instant claims, e.g., when NPG is 10% and FA 2% by weight based on total weight of the composition, FA+NPG=12% and FA is 6% by weight of NPG), anti-inflammatory agent, such as allantoin etc., but fails to teach the size of the emulsified NPG. 
Resolving the level of ordinary skill in the pertinent art
With respect to the above difference, the size of NPG is expected to be small and in micron ranges in emulsions. Further, given the guidance of the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art to increase or decrease the size of NPG. 
Further, changing size of a physical form of a compound is obvious. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Kamabayashi teaches a composition for humans in emulsified form (encompassing micronized and co-micronized) comprising acyl glucosamine, such as N-palmitoyl-D-glucosamine (NPG), fatty acid (FA) or esters, preferably oleic acid and palmitate.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. Further, there is a reasonable expectation of success that any size of known compound may exhibit similar properties, such as immune response and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with known compound in different size with a reasonable expectation of success.  
Relevant Prior art
The following references has been cited but not relied by the Examiner in the rejection: 
Following is the relevance of the prior art made of record: 
 Valle (US 20070270496 A1)-Valle teaches a composition for humans or animals for cosmetic or feed in emulsified form, such as micronized and co-micronized form, such as N-palmitoyl-D-glucosamine (NPG), fatty acid (FA) or esters, such as stearic acid and vegetable oil, and hydroxy stilbenes, such as resveratrol glucoside (also called as polydatin). However, the cited prior art teaches more fatty acid in all exemplified compositions compared to NPG of the instant claims.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623